MOTIONS FOR REHEARING AND TO TRANSFER.
Prudential and the Rosenzweigs filed separate motions for rehearing. Prudential also requested a transfer to court en banc.
Rosenzweigs' motion is founded upon the provisions of Sections 3039, 3041 (recording statutes), and 3155 (equitable liens and notice thereof), Revised Statutes 1929 (Mo. Stat. Ann., pp. 1879, 1880, 4970). Specific reference to these statutes is not made in the decision; but the decision finds the Rosenzweigs were charged with notice of sufficient facts to put a prudent person upon inquiry (notice being actual within the meaning of Section 3041, supra, where one is conscious of having the means of knowing, although he may not use them — cases cited on issue in opinion). The Rosenzweigs admitted they were obligated to look for liens under Nichols and Maud Eaton because Nichols and Eaton were in their chain of title. The record disclosed no inquiry of Nichols or Maud Eaton. We concluded, under all the facts, that the equities in the case favored the lienors. We did not rule that a duty rests upon a purchaser to ferret out all possible equitable claims.
The motions for rehearing and the motion to transfer are overruled. *Page 120